DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.

Information Disclosure Statement
The IDS filed on 02/11/2022 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Allowable Subject Matter
Claims 1-40 are allowable.
Claims 1 and 21 are allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an ellipsometer comprising: a polarization state generator comprising a Fresnel cone that receives the polarized light and produces sample light having a plurality of polarization slates at each of the multiple wavelengths that is directed to a sample, and comprising a polarization state analyzer that 

Claims 2-20 and 22-39 are allowable because they are dependent on claim 1 or 21 or an intermediate claim.

Claim 40 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an ellipsometer comprising: means for generating a light having multiple wavelengths; a polarization state generator comprising: means for polarizing the light; means for modifying the polarized light to produce sample light having a plurality of polarization states at each of the multiple wavelengths to be incident on and reflected from a sample; a polarization state analyzer comprising a means for producing a plurality of polarization states of detecting the modified polarized light reflected from the sample, in combination with the rest of the limitations of claim 40.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272- or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886